Citation Nr: 1102215	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957 and from December 1957 to June 1974.  

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2010 on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded the claims for additional 
development.

Subsequent to the issuance of a November 2010 Supplemental 
Statement of the Case, the Appellant submitted additional 
evidence for consideration in connection with the claim on 
appeal.  Although this material has not been reviewed by the RO, 
the Appellant, through her authorized representative, submitted 
December 2010 waiver of RO jurisdiction, allowing the Board to 
accept this evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran's depressive 
disorder, alone, is more severe than as characterized by reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  The Veteran's service-connected disabilities, without regard 
to age or other disabilities, do not preclude him from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 
percent rating for a depressive disorder are not met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9434 (2010).

2.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2010).

3.  The criteria for an award of TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir. ") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

An August 2007 pre-adjudication letter explained the evidence 
necessary to substantiate a claim for service connection; this 
information was re-iterated in an October 2007 letter which also 
informed the Veteran/Appellant of their and VA's respective 
duties for obtaining evidence.  The October 2007 letter also 
explained how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  
After February 2008 adjudication of the claim for PTSD/depressive 
disorder, a March 2008 letter reiterated that information.  In 
May 2008, the Veteran/Appellant was advised in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (although the 
Board notes that the Court held in Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009) that VCAA notice in a claim for increased 
rating need not be "veteran specific" or include reference to 
impact on daily life or rating criteria).  

With regard to the claim of entitlement to TDIU, the 
Veteran/Appellant was advised of the evidence necessary to 
substantiate such a claim and the respective duties for obtaining 
evidence in an August 2008 letter.  The August 2008 letter 
included notice in compliance with Dingess/Hartman, 19 Vet. App. 
at 490-491.  As such, the Board finds that the duty to notify has 
been met.  

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The claims file contains Social 
Security Administration (SSA) records, VA and private medical 
records, as well as reports of VA examinations conducted in 
December 2007 and July 2010.  With regard to the SSA records, a 
copy of an October 1996 decision (granting the Veteran disability 
benefits) is associated with the record; a formal finding of 
unavailability was made in August 2008 after the RO made 
additional attempts to gather further records (SSA issued an 
August 2008 notice that any medical records associated with the 
disability benefits determination had been destroyed).  

With respect to the VA examinations, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect 
review of the claims file, examination of the Veteran, and 
description and evaluation of mental disorders, and comment on 
his employability.  The Board finds that the examination findings 
are sufficient for proper application of the relevant rating 
criteria and adequate for the purpose of adjudication.

As stated above, this claim was remanded in April 2010.  The 
Board directed that the RO/AMC make another effort to collect any 
outstanding private medical records and provide an examination to 
determine the current severity of major depression.  The claims 
file reflects that the additional VA examination was provided in 
July 2010.  Although the Appellant/Veteran was asked in an April 
2010 letter to complete authorization forms allowing VA to 
collect outstanding private medical records, no response was 
submitted to VA (although copies of private records already 
associated with the claims file were submitted).  The Board finds 
that the development directed in the prior remand has been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (noting that substantial compliance, not absolute 
compliance, is required).  

The Appellant/Veteran has not made the RO or the Board aware of 
any additional evidence that must be obtained in order to fairly 
decide the particular claims on appeal.  They have been given 
ample opportunity to present evidence and argument in support of 
the claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence 
necessary for an equitable disposition of the issues on appeal 
has been obtained and the case is ready for appellate review.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole- recorded history.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability 
present also includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the functional 
abilities.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, the claimant has 
appealed the initial rating given at the time service connection 
was established, in assigning the initial rating, the Board must 
consider the propriety of assigning one or more levels of rating 
-"staged" ratings- from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  


The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed); Timberlake v. Gober, 
14 Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran's depressive disorder is currently rated 50 percent 
disabling under Diagnostic Code 9434, which refers to the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2010).

The formula provides that occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, is assigned a 50 percent rating.

A 70 percent evaluation is given for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, merits a 100 percent 
rating.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Pursuant to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
examination."  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Also relevant are psychiatric impairment assessments as expressed 
through the Global Assessment of Functioning (GAF) rating scale, 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV); and 
see Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the disability 
rating VA assigns, however, it is one of the medical findings 
employed in that determination.

An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered, but is 
not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  A GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  Massey v. Brown, 7 Vet. App. 204 (1994).

Regarding GAF scores potentially relevant to the case: A score 
from 80 to 71 indicates transient symptoms and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupational, or school functioning; 70 to 
61 represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships; 
60 to 51 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning; 50 to 41 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job); 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work); 21-30 indicates behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  DSM- IV. 

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent rating 
criteria.

As noted above, the Veteran filed a claim of entitlement to 
service connection  for a psychiatric condition, to include PTSD 
and depression, in June 2006.  Records received at the time of 
the filing of the claim include a service department treatment 
record indicating that in 1978, the Veteran received treatment 
for anxiety and depression.  

The RO also obtained a psychiatric report authored by E. 
Scarella, M.D., signed in February 1996.  In relevant part, Dr. 
Scarella noted that in April 1994, the Veteran underwent a 
coronary arterial bypass graft times five.  She noted that within 
months of that procedure he began experiencing psychiatric 
symptoms such as memory loss (including forgetting his wife's 
name), difficulty concentrating, disorientation, a significantly 
diminished lack of energy and irritability.  She noted that the 
Veteran had formerly been employed as a Veterans Services 
Officer, but had retired from that position because of an 
inability to work with others.  She also reported that the 
Veteran had both hypertension and high cholesterol, which could 
both lead to vascular problems and dementia symptoms.  

Dr. Scarella noted that the Veteran's course of symptoms were 
"superimposed depressive symptoms, and that he had "a cognitive 
disorder possibly secondary to an anoxic insult suffered at the 
time of the cardiovascular surgery, with a superimposed 
depression secondary to the loss of his cognitive capacity, and 
with a development of an obbessive/compulsive (sic) syndrome as a 
compensatory mechanism for his cognitive deficit."  She opined 
that the Veteran was unable to return to employment.   

Received subsequent to the filing of the claim, a June 2005 VA 
treatment note indicates that the Veteran had a diagnosis of 
dementia, secondary to oxygen deprivation during surgery as well 
as Alzheimer's disease.  The Veteran then reported that he was 
having fluctuations in mood and behavior.  A December 2006 VA 
treatment note reflects that the Veteran was being treated for 
Alzheimer's dementia and depression.  The note states that his 
affect was flat and he was not suicidal or homicidal; the 
Veteran's wife reported that he had become very violent when 
using psychiatric medications and the physician described him as 
"almost vegetative" and "very frustrated with his memory 
loss."

In March 2007, the Veteran was seen again for treatment and his 
Alzheimer's dementia was described as advanced.  Although he was 
noted to have mood and behavior problems, these issues were 
addressed as part of his dementia - separate depression and 
anxiety were noted to be "not active at this time."  The 
Appellant submitted an October 2007 statement that the Veteran's 
condition had been "escalating during the years."

After receipt of the above-noted medical records, the Veteran was 
afforded a VA psychiatric examination in December 2007.  Upon 
review of the claims folder, the examiner observed that the 
Veteran received in-service treatment for anxiety and depression; 
after service had been diagnosed with major depression in 1996; 
and was later diagnosed with dementia.  

Based on review of service and post-service, treatment records as 
well as an interview with the Appellant, the examiner opined that 
the Veteran presented two (2) service-connected conditions - PTSD 
and depression.  The examiner noted that per the report of the 
Veteran's spouse (the Appellant), the Veteran had hyperarousal 
symptoms, marked irritability, isolation, hypervigilance, 
"jumpiness," startle responses, sleep problems and social 
anxiety since he returned from Korea.  She reported that the 
Veteran would hallucinate both during the daytime and at night.  

However, the examiner noted that the Veteran's ability to 
appropriately inhibit his behavior is compromised by his non-
service-connected dementia, which also severely limits his 
functional capacity.  Dementia was described as severe, rendering 
the Veteran incapable of living independently.  While the 
Veteran's service-connected psychiatric disorder was described as 
moderate to, at times, severe, such symptoms were noted to have 
"become severe since the onset of the Veteran's dementia due to 
an impaired capacity to inhibit PTSD symptoms."  Major 
depression was described as being of moderate severity.  The 
examiner noted that the Veteran apparently did well at work prior 
to the onset of his dementia, but had experienced some chronic 
anger issues as a result of his PTSD.  An overall GAF of 30 was 
assigned.

The RO granted entitlement to service connection for major 
depression in a February 2008 rating decision and assigned a 50 
percent disability rating, effective June 2006 (the date the 
claim was received).  Major depression was noted to have been 
"claimed as posttraumatic stress disorder, anxiety, nervous 
condition, tension, agitation, and memory loss" and the rating 
decision noted that the grant of service connection encompassed 
each of those claims as they are all evaluated under the same 
rating criteria.

VA treatment records continue to reflect ongoing treatment for 
dementia, which had been caused by the Veteran's 1994 
cardiovascular surgery.  A January 2009 rating decision found the 
Veteran mentally incompetent as a result of his dementia.  In 
February 2009, the Veteran was evaluated by a VA psychiatrist who 
noted that his major depression was severe and recurrent, with a 
GAF of 60; Alzheimer's dementia was assigned a GAF of 45.  His 
recent memory, attention, and concentration were noted to be 
impaired, but his judgment was normal and insight fair.

A field examination was conducted in February 2009 and the 
examiner noted that the Veteran's dementia was profound and he 
was forgetful during sentences.  The Veteran was described as 
housebound when unaccompanied and unable to be left alone due to 
forgetfulness.  He was noted to interact with family members, but 
to be precluded from employment as a result of his dementia.  
Subsequent to the field examination, the Appellant was named as 
the Veteran's custodian.

During a March 2009 treatment session, the Veteran stated that he 
was "tired of being so down."  His memory, attention, and 
concentration were noted as impaired; judgment was normal and 
insight fair; his affect was depressed.  The only diagnosis 
listed was dementia with behavioral disturbance.

A March 2009 private treatment note states that the Veteran left 
work due to severe depression and early memory loss.  A March 
2009 note from another private treatment provider states that the 
Veteran's depression was severe, "clearly affecting his 
employment and resulting in receiving Social Security 
Disability."

A May 2009 treatment note continues to document the Veteran's 
dementia with behavioral disturbance and severe, recurrent major 
depression.  GAFs of 45 and 60 were again assigned.  The 
Veteran's affect was described as euthymic and both judgment and 
insight were described as poor.  Memory, concentration, and 
attention were impaired.

In July 2009, the Veteran was seen again and his mood and tone 
were described as depressed and anxious; judgment and insight 
were poor; and memory, attention, and concentration were 
impaired.  The only diagnosis listed was dementia with behavioral 
disturbance.

Pursuant to the Board's remand directives, the Veteran was 
afforded another VA examination in July 2010; the purpose of the 
examination was to assess the current severity of the service-
connected mental disorder.  The examination report reflects 
review of the claims file and the examiner noted that the Veteran 
had been experiencing progressive dementia for approximately the 
last 15 years.  

The examiner noted that, based on interview with the Appellant, 
"depression may have played a significant role in the clinical 
picture early on, but that the progressive dementia and 
Alzheimer's disease has become more prominent since."  Upon 
interview, the Veteran was noted to be generally incoherent with 
an affect that changed from flat to tearful and with a labile 
mood.  The Appellant indicated that the Veteran regularly 
articulated suicidal ideation, but the examiner noted no history 
of past suicide attempts.  The Appellant also reported that the 
Veteran acted in a physically threatening manner toward her.  The 
examiner observed that he was poorly oriented to person, place, 
and time and showed much evidence of progressive dementia as well 
as feelings of worthlessness.

The 2010 examiner noted that the dementia made assessment of PTSD 
symptoms difficult, but the Veteran did appear to continue to 
experience dreams of experiences in Korea and was irritable and 
easily startled.  In an overall assessment, the examiner 
diagnosed the Veteran with dementia of the Alzheimer's type with 
behavioral disturbance and recurrent, moderate major depression.  
A GAF of 30 was assigned.  

Significantly, the examiner observed that the service-connected 
mental disability was not the main factor in the Veteran's 
overall disability picture and that the most prominent obstacle 
was Alzheimer's disease.  The Veteran was described as 
unemployable.
As noted above, the Veteran's depressive disorder is currently 
evaluated as 50 percent disabling.  A 50 percent evaluation is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A higher evaluation, 70 percent, is not warranted unless there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

Here, the Veteran clearly experiences the criteria described in 
the 70 percent evaluation, but these symptoms have been 
associated with his dementia, a non-service-connected disability.  
For purposes of determining the current severity of the service-
connected disability, dementia remains a non-service-connected 
disability.  All evidence of record indicates that the Veteran's 
marked psychiatric impairment clearly began shortly after the 
1994 surgery, which resulted in oxygen deprivation and consequent 
dementia. 

Although aggravation of a veteran's non-service-connected 
disability by a service-connected disability shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation (38 C.F.R. §§ 3.310, 
3.322), aggravation of a service-connected disorder by a non-
service-connected disability is not subject to compensation.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

Review of the Veteran's claims file reflects that he experienced 
depressive symptoms after service, but was able to maintain 
employment, obtain a college degree, and sustain a family.  His 
ability to so function was first documented to have declined in 
the mid-1990s, approximately when he was diagnosed with dementia.  
Treatment records dated after the Veteran filed his claim in 2006 
indicate ongoing treatment for depressive and PTSD symptoms as 
well as dementia.  However, 2007 and 2010 VA examinations reflect 
that the Veteran's dementia is his primary disability, and 
results in his current level of impairment.  The 2007 examination 
report specifically notes that the Veteran was capable of daily 
functioning prior to the onset of his dementia, which inhibited 
his ability to control the symptoms of PTSD and depression.  The  
2010 examiner notes that the progression of dementia makes it 
difficult to assess the extent of other disorders.

Although letters from private treatment providers have indicated 
that depression is a primary condition, resulting in 
unemployability and receipt of SSA disability benefits, the 1996 
SSA decision of record states that the Veteran was determined to 
be disabled as a result of heart disease and an organic mental 
disorder.  The mental disorder is described as "a cognitive 
disorder with a superimposed depression, secondary to the loss of 
his cognitive capacity, with development of an obsessive-
compulsive syndrome as a compensatory mechanism for his cognitive 
deficit."  

As the evidence of record reflects that a non-service-connected 
dementia accounts for the majority of the Veteran's disability 
picture, and his depressive and PTSD symptoms are moderate (only, 
as noted by the 2007 VA examiner, becoming severe as the result 
of aggravation by the non-service-connected dementia), the Board 
finds that he is adequately compensated for his service-connected 
disabilities by his current 50 percent disability rating.  The 
Appellant's contention that a 70 percent disability rating is 
warranted is not supported by the medical evidence of record.  In 
reaching the above decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The record reflects that the Veteran has not required frequent 
hospitalizations for a depressive disorder (with PTSD symptoms).  
Although the record reflects that his non-dementia symptoms may 
impact his occupational functioning, that impact is contemplated 
by his schedular disability evaluations.  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  

The manifestations of the service-connected mental disorder are 
entirely contemplated by the schedular criteria.  Further, the 
evidence does not reflect that the Veteran's employment 
difficulties are solely attributable to the service-connected 
mental disorder, but also result from non-service-connected 
dementia and disabilities including a cardiac condition and 
pancreatitis.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.

Claim of Entitlement to TDIU

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU), there must be an impairment so severe that it 
is impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither non-service-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for a mental 
disability which is rated as 50 percent disabling.   He is also 
service-connected for sensitive scars, which are rated 10 percent 
disabling, and gastroenteritis, fracture residuals of the right 
ring finger, and an appendectomy scar, all of which are non-
compensably rated.  His combined disability rating is 60 percent.  
Thus, he does not meet the schedular criteria for consideration 
of unemployability under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are 
to be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation.  As such, the Board must determine 
whether the Veteran is unemployable by reason of service-
connected disabilities.

The record reflects that the Veteran was found disabled by the 
Social Security Administration in 1996.  The bases for that 
determination were diagnoses of heart disease and an organic 
mental disorder resulting in cognitive impairment.  A private 
treatment record dated February 1996 show that his condition 
"deteriorated noticeably after the bypass surgery" and, 
formerly, the Veteran was known for "excellent performance at 
work and for his docile and easy-to-get-along personality."  The 
note reported a cerebrovascular accident as well as the Veteran's 
family history of Alzheimer's disease.  The Veteran stopped 
working in 1996.

Subsequent VA and private treatment notes reflect ongoing 
treatment for dementia, depression, and a variety of physical 
ailments.  A 2007 VA examiner noted that the Veteran's dementia 
inhibits his ability to render his behavior appropriate and 
severely limits his functional capacity.  An April 2008 private 
treatment note states that the Veteran's cognitive impairment had 
increased in severity since 2001 and he did not have capacity to 
make decisions for himself.

In May 2008, the Appellant claimed entitlement to TDIU on behalf 
of the Veteran.  A January 2009 rating decision found the Veteran 
mentally incompetent as a result of his dementia.  A February 
2009 field examination resulted in a finding that the Veteran was 
housebound when unaccompanied, unable to be left alone due to 
forgetfulness, and precluded from employment due to dementia.  

A March 2009 private treatment note states that the Veteran left 
work due to severe depression and early memory loss.  A March 
2009 note from another private treatment provider states that the 
Veteran's depression was severe, "clearly affecting his 
employment and resulting in receiving Social Security 
Disability."

A 2010 VA examiner noted that the service-connected mental 
disability was not the main factor in the Veteran's overall 
disability picture and that the most prominent obstacle was 
Alzheimer's disease.  The Veteran was described as unemployable.

A May 2010 letter from the Appellant reported that the Veteran 
had been hospitalized for a cardiac condition and pancreatitis 
and was unable to work due to a lack of good health.

As discussed above, the Veteran does not meet the criteria for 
application of schedular TDIU criteria.  However, he is service-
connected for a mental disability, scars, fracture residuals, and 
gastroenteritis and has contended that he is entitled to TDIU.  
Although a veteran who does not meet the criteria for schedular 
TDIU may be referred to the Compensation and Pension Service for 
evaluation of entitlement to TDIU on an extraschedular basis if 
he is found to be unemployable due to service-connected 
disabilities, here, the preponderance of the evidence is against 
a finding that his service-connected disabilities, alone, 
preclude the Veteran from obtaining and maintaining all forms of 
substantially gainful employment.  

The record reflects that the Veteran experiences multiple 
disabilities that affect his employability and that non-service-
connected dementia of the Alzheimer's type is primarily 
responsible for his inability to work.  Although the March 2009 
note from a private treatment provider states that the Veteran's 
depression was severe, "clearly affecting his employment and 
resulting in receiving Social Security Disability," the Board 
notes that the 1996 SSA decision relied on that same private 
treatment provider's opinion to determine that an organic mental 
disorder, affecting cognition, rendered the Veteran partially 
unemployable.  The SSA decision reflects that provider had opined 
that depression was secondary to the Veteran's loss of his 
cognitive capacity. 

The Board finds that the Veteran is not unemployable as a result 
of only his service-connected disabilities.  In rendering this 
decision, the Board notes that consideration cannot be given to 
his age or to the impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

As the preponderance of the evidence is against a finding that 
the Veteran is unemployable solely as the result of his service-
connected disabilities, the Board finds that entitlement to a 
total disability rating based on individual unemployability, on a 
schedular or extraschedular basis, is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An initial disability rating in excess of 50 percent for a 
depressive disorder is denied.

A total disability rating based on individual unemployability 
(TDIU) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


